Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
5.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Pub. No: 2020/0221516 A1) in view of Ghosh et al. (US Pub. No: 2019/0373599 A1). 
	Regarding Claim 1, Ouchi et al. teach a method performed by a source electronic device (see Abstract and Fig.6, AP 101 for source electronic device), the method comprising: generating, by the source electronic device, a first frame to be transmitted to a first electronic device, wherein an association identifier (AID) value of the first frame is set to a first value (see Fig.6 and para [054] wherein the AP 101 transmitting an NDP report TF 603/first_frame with the Starting AID=19, is mentioned and the STA 102r/first electronic device receiving it, is mentioned and also see para [0044] wherein the frame structure of the NDP report TF, is mentioned); 
generating, by the source electronic device, a second frame to be transmitted to a group of one or more electronic devices (see Fig.6 and para [052] wherein the AP 101 transmitting, to the surroundings, an NDP report TF 601/second_frame to a group of electronic devices 102 a to 102q, is mentioned and also see para [0053] wherein the seventeen STAs from the STA 102a to the STA 102q have the AIDs within the range of 1 to 18, so that each STA transmitting the NDP report frame 602, is mentioned and also surroundings (which includes broadcast frame), an NDP report TF 601/second_frame to a group of electronic devices 102 a to 102q, is mentioned and also see para [0053] wherein the Starting AID of the NDP report TF 601/second_frame is 1 with N =18 (that includes second value), is mentioned) and wherein an AID value of the second frame is set to a second value different from the first value to indicate a transmission of the broadcast frame (see para [052] wherein the AP 101 transmitting, to the surroundings (which includes broadcast frame), an NDP report TF 601/second_frame to a group of electronic devices 102 a to 102q, is mentioned, see para [0053] wherein the Starting AID of the NDP report TF 601/second_frame is 1 with N =18 (that includes second value), is mentioned and also see para [0054] wherein an NDP report TF 603/first_frame with the Starting AID=19/first_value, is mentioned); and transmitting, by the source electronic device, the first frame and the second frame (see paragraphs [0052] & [0054]). 
	Ouchi et al. teach the above method performed by a source electronic device comprising generating, by the source electronic device, a first frame to be transmitted to a first electronic device, wherein an association identifier (AID) value of the first frame is set to a first value and generating, by the source electronic device, a second frame to be transmitted to a group of one or more electronic devices as mentioned above, but Ouchi et al. is silent in teaching the above method comprising generating, by the source electronic device, a first frame to be transmitted to a first electronic device unassociated with the source electronic device,  wherein an association identifier to indicate that the first frame is an individually addressed frame addressed to the first electronic device and generating, by the source electronic device, a second frame to be transmitted to a group of one or more electronic devices unassociated with the source electronic device.
	However, Ghosh et al. teach a method (see Abstract and Fig.2) generating, by the source electronic device, a first frame to be transmitted to a first electronic device unassociated with the source electronic device (see Fig.4 and para [0138] wherein the access point (AP) encoding the trigger frame configured to check a readiness of unassociated stations (STAs) and the first trigger frame being configured for transmission to one of the STAs/unassociated_STA using pre-AID, is mentioned and also see para [0161]),  wherein an association identifier (AID) value of the first frame is set to a first value to indicate that the first frame is an individually addressed frame addressed to the first electronic device (see Fig.4 and para [0138] wherein the access point (AP) encoding the trigger frame configured to check a readiness of unassociated stations (STAs) and the first trigger frame being configured for transmission to one of the STAs/unassociated_STA using pre-AID (that pre-AID includes a first value to indicate that the first frame is an individually addressed frame addressed to the unassociated_STA), is mentioned and also see para [0161]) and generating, by the source electronic device, a second frame to be transmitted to a group of one or more electronic devices unassociated with the source electronic device (see Fig.4 and para [0138] wherein the AP encoding a common information field of a second trigger frame, the common information field to include one of: a trigger frame type that solicits negotiation packets from the unassociated STAs of the one or more STAs and the ).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ouchi et al. to include generating, by the source electronic device, a first frame to be transmitted to a first electronic device unassociated with the source electronic device,  also to have an association identifier (AID) value of the first frame being set to a first value to indicate that the first frame is an individually addressed frame addressed to the first electronic device and also to include generating, by the source electronic device, a second frame to be transmitted to a group of one or more electronic devices unassociated with the source electronic device, disclosed by Ghosh et al. in order to provide an effective mechanism of an access point for efficiently providing range estimation of wireless STAs in a wireless network by using transmissions between the AP and STAs to estimate distances from the STAs to the AP and also providing efficient data transmission between the STAs and the AP in the wireless communication system.
Regarding Claim 6, Ouchi et al. and Ghosh et al. together teach the method of claim 1.
Ouchi et al. further teach the method of claim 1, further comprising: generating a third frame comprising a group addressed frame to be transmitted to a second group of one or more electronic devices (see Fig.9 and para [0067] wherein the AP 101 transmitting DL MU (Multi User) data frame (DL MU PPDU 906) (that includes third frame comprising a group addressed frame to be transmitted to a second group of one or more electronic devices) after transmitting the Multi-STA BA 905, is mentioned).

However, Ghosh et al. teach the method of claim 1, further comprising assigning a basic service set (BSS) specific AID value to the group addressed frame (see para [0022] wherein the AP being a basic service set (BSS) AP 102 configured to communicate with the STAs 103, is mentioned and also see para [0110] wherein the STAs 103 may receive a trigger frame (TF) in a channel from a basic service set (BSS) AP 102 during a TXOP obtained by the BSS AP 102, is mentioned) (and the same motivation is maintained as in claim 1). 
6.	Claims 4, 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Pub. No: 2020/0221516 A1) in view of Ghosh et al. (US Pub. No: 2019/0373599 A1) and further in view of KIM et al. (US Pub. No: 2021/0068197 A1).
Regarding Claim 4, Ouchi et al. and Ghosh et al. together teach the method of claim 1.
Ouchi et al. further teach the method of claim 1, wherein the broadcast frame comprises at least one of a broadcast probe response or a fast initial link setup (FILS) Discovery frame (see para [0061] the AP 101 determining whether the STA requesting a connection complies with an NDP report TF and wherein the information indicating whether the STA is an HE STA or the information of HE MAC Capabilities is included in, for example, a Probe Request, an Authentication Request, or an Association Request, is mentioned and also see para [0064]).
Ouchi et al. and Ghosh et al. together yet are silent in teaching the method of claim 1, wherein the second value comprises 2045. 

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Ouchi et al. and Ghosh et al. to have the second value comprising 2045, disclosed by KIM et al. in order to provide an effective mechanism to allow wireless device for efficiently forwarding information about the size of a resource unit for an uplink to an access point (AP) in a wireless local area network (WLAN) system.
Regarding Claim 5, Ouchi et al. and Ghosh et al. together teach the method of claim 1.
	Ouchi et al. and Ghosh et al. together yet are silent in teaching the method of claim 1, wherein the first value comprises 2044 and the first frame comprises at least one of an access network query protocol (ANQP) query response, an individually addressed Probe Response, an individually addressed Authentication Response, or an individually addressed Association Response.
	However, KIM et al. teach a method (see Abstract), wherein the first value comprises 2044 (see para [0281] wherein STAs using an RU allocation field i.e., an RU allocated in a trigger frame (which includes the first value) set to AID=2044, is mentioned) and the first frame comprises at least one of an access network query protocol (ANQP) query response, an individually addressed Probe Response, an individually addressed Authentication Response, or an individually addressed 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Ouchi et al. and Ghosh et al. to have the first value comprising 2044 and the first frame comprises at least one of an access network query protocol (ANQP) query response, an individually addressed Probe Response, an individually addressed Authentication Response, or an individually addressed Association Response, disclosed by KIM et al.  in order to provide an effective mechanism to allow wireless device for efficiently forwarding information about the size of a resource unit for an uplink to an access point (AP) in a wireless local area network (WLAN) system.
Regarding Claim 22, Ouchi et al. and Ghosh et al. together teach the method of claim 1.
Ouchi et al. further teach the method of claim 1, wherein the broadcast frame comprises at least one of a broadcast probe response or a fast initial link setup (FILS) Discovery frame (see para [0061] the AP 101 determining whether the STA requesting a connection complies with an NDP report TF and wherein the information indicating whether the STA is an HE STA or the information of HE MAC Capabilities is included in, for example, a Probe Request, an Authentication Request, or an Association Request, is mentioned and also see para [0064]).

However, KIM et al. teach a method (see Abstract), wherein the first value comprises 2044 (see para [0281] wherein STAs using an RU allocation field i.e., an RU allocated in a trigger frame (which includes the first value) set to AID=2044, is mentioned) and the first frame comprises at least one of an access network query protocol (ANQP) query response, an individually addressed Probe Response, an individually addressed Authentication Response, or an individually addressed Association Response (see para [0064] wherein in network discovery operation, the STA performing scanning transmitting a probe request frame and waiting for a response to the probe request frame from AP, mentioned and the AP transmitting a probe response frame as a response to the probe request frame to the STA having transmitted the probe request frame, is mentioned) and the second value comprises 2045 (see para [0281] an RU allocation field (i.e., an RU allocated in a trigger frame set to AID=2045) subsequent to a user identifier field set to the second value (e.g. 2045), is mentioned and also see para [0279]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Ouchi et al. and Ghosh et al. to have the first value comprising 2044 and the first frame comprising at least one of an access network query protocol (ANQP) query response, an individually .
7.	Claims 7, 9, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US Pub. No: 2020/0221516 A1) in view of Ghosh et al. (US Pub. No: 2019/0373599 A1) and further in view of Patil et al. (US Pub. No: 2020/0213933 A1).
	Regarding claim 7, Ouchi et al. and Ghosh et al. together teach the method of claim 1.
	Ouchi et al. and Ghosh et al. together yet are silent in teaching the method of claim 1, further comprising generating a third frame by aggregating two or more group addressed media access control (MAC) service data units (MSDUs) to generate a physical layer convergence protocol data unit (PPDU). 
	However, Patil et al. teach a method (see Abstract & Fig.1) comprising generating a third frame by aggregating two or more group addressed media access control (MAC) service data units (MSDUs) to generate a physical layer convergence protocol data unit (PPDU) (see Fig.3 and para [0129] wherein PPDU 300 being usable for communications between an AP 105 and a number of STAs 115, as described with reference to FIG. 1, is mentioned and also  each PPDU 300 including a PHY preamble 302 and a PSDU 304, is mentioned, also each PSDU 304 carrying an A -MPDU 308 that includes an aggregation of multiple MPDU subframes 306 & the MPDU 314 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ouchi et al. and Ghosh et al. to include generating a third frame by aggregating two or more group addressed media access control (MAC) service data units (MSDUs) to generate a physical layer convergence protocol data unit (PPDU), disclosed by Patil et al. order to provide an effective mechanism for efficiently transmitting and processing high efficiency (HE) beacons between access points (APs) and stations (STAs) and also identifying updated capability information for the AP, including changes to a basic service set (BSS) managed by the AP in the wireless communication system.
Regarding claim 9, Ouchi et al., Ghosh et al. and Patil et al. all together teach the method of claim 7.
	Ouchi et al. and Ghosh et al. together yet are silent in teaching the method of claim 7, wherein the PPDU comprises at least one of a single user (SU) PPDU or a multi user (MU) PPDU. 
	However, Patil et al. teach the method of claim 7, wherein the PPDU comprises at least one of a single user (SU) PPDU or a multi user (MU) PPDU (see para [0006] wherein HE PPDU including one or more additional MPDUs carrying frames for the STA, as part of an aggregate MPDU (A -MPDU) or a multi-user PPDU (MU PPDU), is mentioned and also see paragraphs [0044] & [0048]) (and the same motivation is maintained as in claim 7). 
Regarding claim 21, Ouchi et al. and Ghosh et al. together teach the method of claim 1.
	Ouchi et al. and Ghosh et al. together yet are silent in teaching the method of claim 1, further comprising generating a third frame by: aggregating two or more group addressed media access control (MAC) service data units (MSDUs) to generate a first group addressed MAC protocol data unit (MPDU) and aggregating the first group addressed MPDU and a second group addressed MPDU to generate a physical layer convergence protocol data unit (PPDU), wherein the first MPDU and the second MPDU are associated with a same basic service set (BSS).
However, Patil et al. teach a method (see Abstract & Fig.1) comprising generating a third frame by: aggregating two or more group addressed media access control (MAC) service data units (MSDUs) to generate a first group addressed MAC protocol data unit (MPDU) (see Fig. 3 and para [0129] wherein generating the MPDU 314 carrying an aggregate MSDU (A -MSDU) 318 including multiple MSDU subframes 316, is mentioned and also see para [0296]) and aggregating the first group addressed MPDU and a second group addressed MPDU to generate a physical layer convergence protocol data unit (PPDU) (see Fig.3 and para [0129] wherein PPDU 300 being usable for communications between an AP 105 and a number of STAs 115, as described with reference to FIG. 1, is mentioned and also each generated PPDU 300 including a PHY preamble 302 and a PSDU 304, is mentioned, also each PSDU 304 carrying an A -MPDU 308 that includes an aggregation of multiple MPDU subframes 306, is mentioned and also see para [0296]), wherein the first MPDU and the second MPDU are associated with a same basic service set (BSS) (see para [0143] wherein the AP 105-a 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ouchi et al. and Ghosh et al. to include generating a third frame by aggregating two or more group addressed media access control (MAC) service data units (MSDUs) to generate a first group addressed MAC protocol data unit (MPDU) and aggregating the first group addressed MPDU and a second group addressed MPDU to generate a physical layer convergence protocol data unit (PPDU) and also to have the first MPDU and the second MPDU being associated with a same basic service set (BSS), disclosed by Patil et al. order to provide an effective mechanism for efficiently transmitting and processing high efficiency (HE) beacons between access points (APs) and stations (STAs) and also identifying updated capability information for the AP, including changes to a basic service set (BSS) managed by the AP in the wireless communication system.
Regarding claim 23, Ouchi et al. and Ghosh et al. together teach the method of claim 1.
Ouchi et al. and Ghosh et al. together yet are silent in teaching the
method of claim 1, further comprising: generating a third frame by aggregating a first group addressed media access control (MAC) protocol data unit (MPDU) and a second group addressed MPDU to generate a physical layer convergence protocol data unit (PPDU), wherein the first MPDU and the second MPDU are associated with a same basic service set (BSS).

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Ouchi et al. and Ghosh et al. to include generating a third frame by aggregating a first group addressed media access control (MAC) protocol data unit (MPDU) and a second group addressed MPDU to generate a physical layer convergence protocol data unit (PPDU) and also to have the first MPDU and the second MPDU are associated with a same basic service set (BSS), disclosed by Patil et al. order to provide an effective mechanism for efficiently transmitting and processing high efficiency (HE) beacons between access points (APs) and stations (STAs) and also identifying updated .
Allowable Subject Matter
8.	Claims 10, 11, 14, 15, 18, 19 and 20 are allowed.
9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant's arguments filed on 0 w.r.t amended independent claim 1 are moot under the new ground(s) of rejection made in view of Ghosh et al. (US Pub. No: 2019/0373599 A1) as presented in the current office action.
11.	In page 9 of Applicant’s Remarks, regarding amended independent claim 1, Applicant also mentions that the cited reference Ouchi does not disclose or suggest using "AID value of the second frame ... set to a second value different from the first value to indicate a transmission of the broadcast frame," as recited in claim 1.
However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. Ouchi et al. clearly teach (see Fig.6 and para [0052]) wherein the AP 101 transmits, to the surroundings (which includes broadcast frame), an NDP report TF 601/second_frame to a group of electronic devices 102 a to 102q. Also, Ouchi et al. clearly teach (see para [0053]) that the Starting AID of the NDP report TF 601/second_frame is 1 with N =18 (that includes second value) and Ouchi et al. also teach (see para [0054]) wherein an NDP report TF 603/first_frame with the Starting AID=19/first_value, and thus, the above teaching of Ouchi et al. is clearly equivalent to having, as per broadest reasonable interpretation (BRI) of claim limitation, “an AID value of the second frame is set to a second value different from the first value to indicate a transmission of the broadcast frame” and Ouchi et al. and Ghosh et al.  together teach all the limitations of independent claim 1, as already mentioned above under Claim Rejections.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jung et al. (US Pub. No: 2016/0037335 A1) disclose an electronic device including an information exchange control module configured to receive a first frame from an external electronic device before being connected to the external electronic device.
	TOMEBA et al. (US Pub. No: 2018/0176952 A1) disclose a wireless communication apparatus including a reception unit that receives a frame indicating start of a medium protection operation, and acquires, from the frame indicating the start of the medium protection operation, BSS identification information for identifying a BSS in the wireless communication system.
NEZOU et al. (US Pub. No: 2020/0092881 A1) disclose mechanisms to improve use of resource units in MU transmissions of an 802.1 1ax network.
Seok et al. (US Pub. No: 2015/0156672 A1) disclose mechanisms for transmitting and receiving a frame including a partial association ID in wireless LAN system.
Wu et al. (US Pub. No: 2014/0369301 A1) disclose mechanisms for 
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477   
3/12/2022